                 Case 2:15-cr-00202-JCC Document 364 Filed 08/06/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR15-0202-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    ENRIQUE AGUILAR VALENCIA,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s motion for an extension of time
18   to respond to Defendant’s pro se motion for compassionate release (Dkt. No. 362). Having
19   thoroughly considered the motion and the relevant record and finding good cause, the Court
20   hereby GRANTS the motion. The Government’s response to Defendant’s motion must be filed
21   no later than August 13, 2020. The Clerk is DIRECTED to renote Defendant’s pending motion
22   for compassionate release (Dkt. No. 361) to August 14, 2020. If Defendant is appointed counsel,
23   the parties may file a stipulated briefing schedule for Defendant’s motion.
24          //
25          //
26          //


     MINUTE ORDER
     CR15-0202-JCC
     PAGE - 1
            Case 2:15-cr-00202-JCC Document 364 Filed 08/06/20 Page 2 of 2




 1         DATED this 6th day of August 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR15-0202-JCC
     PAGE - 2
